Detailed Action
1. This Office Action is submitted in response to the  Amendment/Request for Reconsideration filed on 12-22-2020, wherein claims 1-22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments	
2. Applicant's arguments filed 12-22-2020 have been fully considered but they are not persuasive.
The Applicant argues at page 5 that, “Rejections under 35 U.S.C. 112(b) (or preAIA  35 U.S.C. 112, second paragraph) for failing to claim the subject matter that the inventor or a joint inventor regards as the invention based on the omission of essential matter must explain the basis for concluding that the inventor regards the omitted matter to be essential to the invention. Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention. See MPEP § 2172.01. The Applicant respectfully submits the described limitations of “removing the dried blood sample from the final solution in the vessel, prior to analyzing the final sample by LCMS and/or LC-MS/MS, are limitations essential to the invention, yet neither removal of the dried blood sample nor analyzing the final sample by LC-MS and/or LC-MS/MS” are not described as necessary to practice the invention..”
The examiner disagrees that, removal of the dried blood sample after sonication is not described in the disclosure as necessary to practice the invention for the following reasons;
First, although the applicants disclosure does not explicitly state that removing the dried blood sample (DBS) from the vessel after sonication is necessary to practice the invention, when 
Applicant’s claim 1 states as follows; “A method for preparation of a dried blood sample for qualitative and quantitative multiplexing of analytes, the method comprising the steps of: mixing an Internal Standard solution with a first diluent in a vessel, the Internal Standard solution including a plurality of different Internal Standards; adding the dried blood sample to the vessel; and sonicating the vessel containing the Internal Standard solution, the first diluent and the dried blood sample.” 
However, the specification fails to define or clearly set forth a special definition of the claim term  “multiplexing of analytes”, therefore the claim term “multiplexing of analytes” has been given the ordinary and customary meaning in the art in accordance with MPEP 2173.01 and MPEP 2111.01, where both state that, “the ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.”
To determine the plain meaning of the claim term multiplexing of analytes, the examiner first points to the following sections of the specification;
For example, the first paragraph of the Abstract, states; “A method for qualitative and quantitative multiplexing of drug analytes from dried blood samples includes the steps of mixing an Internal Standard solution with a first diluent in a vessel, adding the dried blood sample to the vessel, sonicating the vessel containing the Internal Standard solution, the first diluent and the dried blood sample, removing the dried blood sample from the vessel so that a final sample can be attained, and analyzing at least a portion of the final sample using one of LC-MS and LC-
The summary section of the applicant’s published specification at [0008] states that, “The present invention is directed toward a method for qualitative and quantitative multiplexing of drug analytes from a dried blood sample.  In one embodiment, the method includes the steps of mixing an Internal Standard solution with a first diluent in a vessel, the Internal Standard solution including a plurality of different Internal Standards, adding the dried blood sample to the vessel, sonicating the vessel containing the Internal Standard solution, the first diluent and the dried blood sample, removing the dried blood sample from the vessel so that a final sample can be attained, and analyzing at least a portion of the final sample using one of LC-MS and LC-MS/MS to simultaneously determine the presence or absence of a plurality of different analytes in the dried blood sample.”
Paragraph [0042] in the detailed description section of the applicant’s published specification also states that, “as used herein, the term "simultaneously" is intended to mean during a single LC-MS and/or LC-MS/MS analysis.”
Pointing now to the prior art to determine the plain meaning of the term “multiplexing of analytes”, the applicant is respectfully directed; for example, to USPN 6,649,351 and US Pat Pub No 2018/0196058, wherein both references define the “multiplexing of analytes” as, simultaneously detecting a plurality of analytes from a single sample during a single MS assay or analysis.
One of ordinary skill in the art would recognize from the above that a mass spectrometer, particularly those used to perform LC-MS and/or LC-MS/MS analysis are able to simultaneously determine the presence or absence of a plurality of different analytes in a dried blood sample.

Secondly, as described above, the claim 1 term “multiplexing of analytes” means to simultaneously determinine the presence or absence of a plurality of different analytes in a dried blood sample during a single dried blood samples analysis.
One of ordinary skill in the art recognizes from the disclosure that dried blood samples are normally obtained by drawing a small amount of blood from a patient and allowing it to be absorbed on or in an absorbing material, where it is subsequently dried followed by additional sample preparation and/or processing prior to the dried blood sample being analyzed using LC-MS and/or LC-MS/MS.
For example, the applicants disclosure describes at [0038]-[0042] and [0061] using a Mitra® micro sampling device that includes a blood-absorbing tip for obtaining dried blood samples from a patient, where the absorbed blood is subsequently dried before the tip containing the now dried blood sample is immersed in the vessel with the combination of the Internal Standard solution and the first diluent, then the vessel is sonicated, after which the dried blood sample absorbing tips are removed from the vessel, and a second diluent is added to the vessel to yield a final sample, which is then analyzed by LC-MS and/or LC-MS/MS to simultaneously determine the presence or absence and quantity of a plurality of analytes in the dried blood sample.

Thus, the examiner again points to the prior art for the missing explanation. The applicant is repectfully directed to USPN 10,5321,821 Col. 10, line 3-55 that, describes a blood sampling device for accurate sample quantitation that includes a vessel 40 containing a fluid 42 (note Figs. 3A, 3B, 4A, 4B) that is selected to extract the analytes of interest from the dried blood. Physical agitation techniques such as sonication or vortexing of the fluid 42 and/or the absorbent probe 18 can accelerate the extraction analytes of interest from the dried blood 20 into fluid 42, wherein  after sonicating, the probe 18 is then removed from vessel 40 so that the  mixture of sample 20 and fluid 42 can be used for further testing (such as HPLC or GC or mass spectrometry analysis). See also Col. 3, line 63-67 and Col. 4, line 1-9.   
One of ordinary skill in the art would interpret from the prior art reference above that, sonicating the vessel containing the Internal Standard solution and diluent mixture, plus the dried blood sample tip, causes the analytes of interest to be extracted or eluted from the dried blood sample, and transfered into the fluid within the vessel.
  Lastly,  the applicant’s disclosure explicitly states that the dried blood sample is removed from the sample vessel after sonication of the sample vessel. See; for example, Abstract; [0008]; [0020];[0021]; [0041]-[0043] and [0063].

However, neither the applicant’s disclosure nor the prior art references above provide a reason for removing the dried blood sample from the sample vessel after sonicating the sample containing vessel.
For this missing rationale, the applicant is repectfully directed to Naylor; et al, “Automated Tandem Mass Spectrometry for Mass Newborn Screening for Disorders in Fatty Acid, Organic Acid, and Amino Acid Metabolism”, Journal of Child Neurology, Volumn 14, November, 1999, pp. S4-S8.
The Naylor reference describes a prior art sample preparation method for analyzing blood samples via tandem mass spectrometry, where dried blood samples are collected on filter paper and added to a vial containing a mixture of internal standards and acylcarnitines. The vials are then sonicated or shaken to elute or extract the compounds of interest from the blood sample into  a supernatant solution, which is normaly decanted after the solids have settled to the bottom of the vial. A high-performance liquid chromatography injector was then used to deliver the supernatant solution to the electrospray source probe of the mass spectrometer, where the injected samples flow in a solvent stream and pass through the high-voltage capillary tip of the electrospray probe where the nebulization and ionization take place in the electrospray source chamber after which droplets proceed into the high vacuum of the tandem mass spectrometer and encounter a drying gas (nitrogen), the solvent evaporates, and droplet size is reduced until only individual analyte ions enter the mass spectrometer.

Therefore, the examiner concludes from the above that removal of the dried blood sample after sonication so that the final sample can be analyzed using LC-MS and/or LC-MS/MS in order to perform the claimed qualitative and quantitative multiplexing of analytes; i.e. removing the dried blood sample after sonication to obtain a final sample and analyzing the final sample using LC-MS and/or LC-MS/MS are necessary to practice the invention 

Regarding the missing basis for concluding that the inventor regards the omitted matter to be essential to the invention.
MPEP 2172.01 states that rejections under 35 U.S.C. 112(b)  (or pre-AIA  35 U.S.C. 112, second paragraph) for failing to claim the subject matter that the inventor or a joint inventor regards as the invention based on the omission of essential matter must explain the basis for concluding that the inventor regards the omitted matter to be essential to the invention.
The basis for the examiners conclusion that the inventor regards the omitted matter to be essential to the invention, has been obtained from; (a) the teachings of the disclosure, as they would be interpreted by one of ordinary skill in the art including the Abstract; paragraph’s [0008]; [0020] and [0021] of the summary of the invention; paragraph’s [0041]-[0043] and 
The examiner has reviewed the entire disclosure in light of the prior art references above, and concluded that, removing the dried blood sample from the sample vessel after sonication is essential to perform the claimed qualitative and quantitative multiplexing of analytes; i.e., simultaneously determinining the presence or absence of a plurality of different analytes in a dried blood sample during a single LC-MS and/or LC-MS/MS analysis.
Therefore removing the dried blood sample from the sample vessel after sonication is necessary to practice the invention. 


3. The rejections of claims 1-22 is maintained. 
4. All claims stand finally rejected.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b) second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


For example, claim 1 recites; " A method for preparation of a dried blood sample for qualitative and quantitative multiplexing of analytes, the method comprising the steps of:
mixing an Internal Standard solution with a first diluent in a vessel, the Internal Standard solution including a plurality of different Internal Standards;
adding the dried blood sample to the vessel; and
sonicating the vessel containing the Internal Standard solution, the first diluent and the dried blood sample.”
However, the specification fails to define or clearly set forth a special definition of the claim term  “multiplexing of analytes”, therefore the claim term “multiplexing of analytes” has been given the ordinary and customary meaning in the art in accordance with MPEP 2173.01 and MPEP 2111.01, where both state that, “the ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.”
To determine the plain meaning of the claim term multiplexing of analytes, the examiner first points to the following sections of the specification;
For example, the first paragraph of the Abstract, states; “A method for qualitative and quantitative multiplexing of drug analytes from dried blood samples includes the steps of mixing an Internal Standard solution with a first diluent in a vessel, adding the dried blood sample to the vessel, sonicating the vessel containing the Internal Standard solution, the first diluent and the dried blood sample, removing the dried blood sample from the vessel so that a final sample can 
The summary section of the applicant’s published specification at [0008] states that, “The present invention is directed toward a method for qualitative and quantitative multiplexing of drug analytes from a dried blood sample.  In one embodiment, the method includes the steps of mixing an Internal Standard solution with a first diluent in a vessel, the Internal Standard solution including a plurality of different Internal Standards, adding the dried blood sample to the vessel, sonicating the vessel containing the Internal Standard solution, the first diluent and the dried blood sample, removing the dried blood sample from the vessel so that a final sample can be attained, and analyzing at least a portion of the final sample using one of LC-MS and LC-MS/MS to simultaneously determine the presence or absence of a plurality of different analytes in the dried blood sample.”
Paragraph [0042] in the detailed description section of the applicant’s published specification also states that, “as used herein, the term "simultaneously" is intended to mean during a single LC-MS and/or LC-MS/MS analysis.”
Pointing now to the prior art to determine the plain meaning of the term “multiplexing of analytes”, the applicant is respectfully directed; for example, to USPN 6,649,351 and US Pat Pub No 2018/0196058, wherein both references define the “multiplexing of analytes” as, simultaneously detecting a plurality of analytes from a single sample during a single MS assay or analysis.

Therefore, one of ordinary skill in the art would interpret from the sections of the applicant’s published specification in view of the prior art references above that, the plain meaning of the term “multiplexing of analytes” as used in claim 1, means to simultaneously determinine the presence or absence of a plurality of different analytes in a dried blood sample during a single LC-MS and/or LC-MS/MS analysis.
Regarding the removal of the dried blood sample after sonication, one of ordinary skill in the art recognizes from the disclosure that dried blood samples are normally obtained by drawing a small amount of blood from a patient and allowing it to be absorbed on or in an absorbing material, where it is subsequently dried followed by additional sample preparation and/or processing prior to the dried blood sample being analyzed using LC-MS and/or LC-MS/MS.
For example, the applicants disclosure describes at [0038]-[0042] and [0061] using a Mitra® micro sampling device that includes a blood-absorbing tip for obtaining dried blood samples from a patient, where the absorbed blood is subsequently dried before the tip containing the now dried blood sample is immersed in the vessel with the combination of the Internal Standard solution and the first diluent, then the vessel is sonicated, after which the dried blood sample absorbing tips are removed from the vessel, and a second diluent is added to the vessel to yield a final sample, which is then analyzed by LC-MS and/or LC-MS/MS to simultaneously determine the presence or absence and quantity of a plurality of analytes in the dried blood sample.

Thus, the examiner points to the prior art for the missing explanation. The applicant is repectfully directed to USPN 10,5321,821 Col. 10, line 3-55 that, describes a blood sampling device for accurate sample quantitation that includes a vessel 40 containing a fluid 42 (note Figs. 3A, 3B, 4A, 4B) that is selected to extract the analytes of interest from the dried blood. Physical agitation techniques such as sonication or vortexing of the fluid 42 and/or the absorbent probe 18 can accelerate the extraction analytes of interest from the dried blood 20 into fluid 42, wherein  after sonicating, the probe 18 is then removed from vessel 40 so that the  mixture of sample 20 and fluid 42 can be used for further testing (such as HPLC or GC or mass spectrometry analysis). See also Col. 3, line 63-67 and Col. 4, line 1-9.   
One of ordinary skill in the art would interpret from the prior art reference above that, sonicating the vessel containing the Internal Standard solution and diluent mixture, plus the dried blood sample tip, causes the analytes of interest to be extracted or eluted from the dried blood sample, and transfered into the fluid within the vessel.
The applicant’s disclosure explicitly states that the dried blood sample is removed from the sample vessel after sonication of the sample vessel. See; for example, Abstract; [0008]; [0020];[0021]; [0041]-[0043] and [0063].

However, neither the applicant’s disclosure nor the prior art references above provide a reason for removing the dried blood sample from the sample vessel after sonicating the sample containing vessel.
For this missing rationale, the applicant is repectfully directed to Naylor; et al, “Automated Tandem Mass Spectrometry for Mass Newborn Screening for Disorders in Fatty Acid, Organic Acid, and Amino Acid Metabolism”, Journal of Child Neurology, Volumn 14, November, 1999, pp. S4-S8.
The Naylor reference describes a prior art sample preparation method for analyzing blood samples via tandem mass spectrometry, where dried blood samples are collected on filter paper and added to a vial containing a mixture of internal standards and acylcarnitines. The vials are then sonicated or shaken to elute or extract the compounds of interest from the blood sample into  a supernatant solution, which is normaly decanted after the solids have settled to the bottom of the vial. A high-performance liquid chromatography injector was then used to deliver the supernatant solution to the electrospray source probe of the mass spectrometer, where the injected samples flow in a solvent stream and pass through the high-voltage capillary tip of the electrospray probe where the nebulization and ionization take place in the electrospray source chamber after which droplets proceed into the high vacuum of the tandem mass spectrometer and encounter a drying gas (nitrogen), the solvent evaporates, and droplet size is reduced until only individual analyte ions enter the mass spectrometer.

Therefore, the examiner concludes from the above that removal of the dried blood sample after sonication so that the final sample can be analyzed using LC-MS and/or LC-MS/MS in order to perform the claimed qualitative and quantitative multiplexing of analytes; i.e. removing the dried blood sample after sonication to obtain a final sample and analyzing the final sample using LC-MS and/or LC-MS/MS are necessary to practice the invention 
Accordingly, as described above, removing the dried blood sample from the final solution in the vessel, prior to analyzing the final sample by LC-MS and/or LC-MS/MS, are limitations essential to the invention, yet neither removal of the dried blood sample nor analyzing the final sample by LC-MS and/or LC-MS/MS are included in claim 1.
Therefore, the examiner concludes that, claim 1 is missing structural cooperative relationships that connects sonicating the vessel containing the Internal Standard solution, the first diluent and the dried blood sample to the method for preparation of a dried blood sample for qualitative and quantitative multiplexing of analytes.
The basis for the examiners conclusion that the inventor regards the omitted matter to be essential to the invention, has been obtained from; (a) the teachings of the disclosure, as they would be interpreted by one of ordinary skill in the art including the Abstract; paragraph’s [0008]; [0020] and [0021] of the summary of the invention; paragraph’s [0041]-[0043] and [0063] in the detailed description section of the applicant’s published specification.; (b) the following prior art references; USPN 6,649,351; US Pat Pub No 2018/0196058; USPN 10,5321,821 and Naylor; et al, “Automated Tandem Mass Spectrometry for Mass Newborn Screening for Disorders in Fatty Acid, Organic Acid, and Amino Acid Metabolism”, Journal of Child Neurology, Volumn 14, November, 1999, pp. S4-S8. 
The examiner has interpreted the entire disclosure in light of the prior art references above, and concluded that, removing the dried blood sample from the vessel after sonication is essential to perform the claimed multiplexing; i.e., simultaneously determinining the presence or 

Although a search was performed, no references can be effectively applied to the claims until the issues in the 112 rejection above have been addressed.
The following list includes pertinent but not cited prior art, that may be applicable to the claims after the issues in the 112 rejection above have been addressed.See; for example, USPN 9,927,331; USPN 10,739,321; USPN 10,088,460; USPN 9,816,980; USPN 7,815,803; USPN 6,974,706  and US Pat Pub No 2018/0372697.  

Conclusion 
The Amendment/Request for Reconsideration filed on 12-22-2020 has been considered but is ineffective to overcome the rejection cited in the Office Action mailed 10-16-2020.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ
February 22, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881